Exhibit 10.1

 

WESTAR ENERGY, INC.

NON-EMPLOYEE DIRECTOR

DEFERRED COMPENSATION PLAN

Amended and Restated as of October 20, 2004

 

Effective as of January 1, 2005

 

1. Purposes; History.

 

The purpose of this Non-Employee Director Deferred Compensation Plan (the
“Plan”) is to provide non-employee directors of Westar Energy, Inc. (the
“Company”) with the opportunity to elect to defer receipt of specified portions
of their director remuneration.

 

The Plan was initially adopted by the Board on September 15, 1990 and
subsequently amended and restated in its entirety as of January 1, 1994, and
further amended on May 17, 2000. Effective as of January 1, 2005 the Plan will
be amended and restated in its entirety according to the terms and conditions
hereof and beginning as of January 1, 2005 all deferrals by Eligible Directors
will be subject to the terms and conditions hereof.

 

2. Definitions.

 

In addition to the terms defined in Section 1 above, the following terms used in
the Plan shall have the meanings set forth below:

 

(a) “Administrator” shall mean the Nominating and Corporate Governance Committee
of the Board, unless otherwise determined by the Board. Any duty or
responsibility allocated to the Administrator under the Plan may also be
performed or exercised by the Board.

 

(b) “Beneficiary” shall mean any person (which may include trusts and is not
limited to one person) who has been designated by the Participant in his or her
most recent written beneficiary designation filed with the Company to receive
the benefits specified under the Plan in the event of the Participant’s death.
If no Beneficiary has been designated who survives the Participant’s death, then
Beneficiary means any person(s) entitled by will or, in the absence thereof, the
laws of descent and distribution to receive such benefits.

 

(c) “Board” shall mean the Board of Directors of the Company.

 

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended. References
to any provision of the Code or regulation (including a proposed regulation)
thereunder shall include any successor provisions or regulations.



--------------------------------------------------------------------------------

(e) “Cash Deferral Account” shall mean the account or subaccount established and
maintained by the Company for specified deferrals of cash compensation by a
Participant, as described in Section 6. Cash Deferral Accounts will be
maintained solely as bookkeeping entries by the Company to evidence unfunded
obligations of the Company.

 

(f) “Deferral Account” shall mean a Cash Deferral Account or Stock Deferral
Account, as applicable.

 

(g) “Dividend Equivalents” has the meaning given in Section 8 hereof.

 

(h) “Eligible Director” shall mean a current member of the Board who is not an
employee of the Company.

 

(i) “Participant” shall mean any Eligible Director who participates or makes an
election to participate in the Plan.

 

(j) “Prime Rate” shall mean the prime rate of interest in effect on the first
business day of the applicable calendar year as such rate is reported by the
Wall Street Journal (or, if no longer reported by the Wall Street Journal, such
other nationally recognized publication as selected by the Administrator).

 

(k) “Stock” means the common stock of the Company or such other securities or
rights economically related to the common stock or other capital stock or
securities of the Company as may be designated by the Administrator, including
restricted shares of the Company’s common stock and restricted share units.

 

(l) “Stock Deferral Account” shall mean the account or subaccount established
and maintained by the Company for specified deferrals of Stock compensation by a
Participant, as described in Section 8. Stock Deferral Accounts will be
maintained solely as bookkeeping entries by the Company to evidence unfunded
obligations of the Company.

 

3. Administration.

 

(a) The Administrator shall administer the Plan in accordance with its terms,
and shall have all powers necessary to accomplish such purpose, including the
power and authority to construe and interpret the Plan, to define the terms used
herein, to prescribe, amend and rescind rules and regulations, agreements,
forms, and notices relating to the administration of the Plan (including timing
and manner of elections to be made with respect to participation in the Plan),
and to make all other determinations necessary or advisable for the
administration of the Plan. Any actions of the Administrator with respect to the
Plan shall be conclusive and binding upon all persons interested in the Plan.
The Administrator may appoint agents and delegate thereto powers and duties
under the Plan, except as otherwise limited by the Plan.

 

2



--------------------------------------------------------------------------------

(b) Each member of the Administrator shall be entitled to, in good faith, rely
or act upon any report or other information furnished to him or her by any
officer or other employee of the Company or any subsidiary, the Company’s
independent certified public accountants, or any executive compensation
consultant, legal counsel, or other professional retained by the Company to
assist in the administration of the Plan. To the maximum extent permitted by
law, no member of the Administrator, nor any person to whom ministerial duties
have been delegated, shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of the Plan.

 

4. Eligibility.

 

Each Eligible Director shall be eligible to participate in the Plan.

 

5. Provisions Relating to Participant Deferrals.

 

(a) To the extent authorized by the Administrator, a Participant may elect to
defer all or any portion of cash or Stock remuneration payable by the Company
for the Participant’s service as a member of the Board, including retainers,
committee chair and meeting fees, and Stock awards, until such Participant
ceases to be an Eligible Director or such other date or event as permitted under
rules established by the Board and uniformly applied. The Administrator may
impose limitations on the amounts permitted to be deferred and other terms and
conditions on deferrals under the Plan. Any such limitations, and other terms
and conditions of deferral, shall be set forth in the rules relating to the Plan
or election forms, other forms, or instructions published by the Administrator.

 

(b) Once an election form, properly completed, is received by the Administrator,
the elections of the Participant shall be irrevocable; provided, however, that
the Administrator may permit a Participant to amend, revoke, or supersede a
prior election in such special circumstances as may be determined by the
Administrator.

 

(c) An election to defer cash or Stock awards hereunder must be received by the
Administrator prior to the date specified by the Administrator.

 

6. Cash Deferral Accounts.

 

(a) One or more Cash Deferral Accounts will be established for each Participant,
as determined by the Administrator. The amount of cash compensation deferred
with respect to each Participant will be credited to a Cash Deferral Account for
such Participant as of the date on which such amounts

 

3



--------------------------------------------------------------------------------

would have been paid to the Participant but for the Participant’s election to
defer receipt hereunder. The amounts of hypothetical income and appreciation and
depreciation in value of such account, as applicable, will be credited and
debited to, or otherwise reflected in, such Cash Deferral Account from time to
time.

 

(b) Subject to the provisions hereof, amounts credited to a Cash Deferral
Account shall earn interest at a rate, with respect to any calendar year, equal
to the Prime Rate plus one (1%) percent, and such interest will be credited to
the Cash Deferral Account from time to time; provided, however, that during the
time period that installment payments are being made from a Cash Deferral
Account, the balance of the Cash Deferral Account shall earn interest at a rate,
with respect to any calendar year, equal to the Prime Rate, and such accrued
interest will be paid together with the next distribution from the account.

 

7. Settlement of Cash Deferral Accounts.

 

(a) The Company shall settle a Participant’s Cash Deferral Account and discharge
all of its obligations to pay deferred compensation under the Plan with respect
to such Cash Deferral Account, by payment of cash in accordance with the
Participant’s elections relating thereto.

 

(b) Payments in settlement of a Cash Deferral Account shall be made as soon as
practicable after the date or dates (including upon the occurrence of specified
events) and in the manner directed by the Participant in his or her election
relating to such Cash Deferral Account.

 

(c) Other provisions of the Plan notwithstanding, if, upon the written
application of a Participant, the Administrator determines that the Participant
has a financial emergency of such a substantial nature and beyond the
Participant’s control that payment of amounts previously deferred under the Plan
is warranted, the Administrator may direct the payment to the Participant of all
or a portion of the balance of a Cash Deferral Account and the time and manner
of such payment.

 

8. Stock Deferral Accounts

 

(a) One or more Stock Deferral Accounts will be established for each
Participant, as determined by the Administrator. In the event of Stock
deferrals, upon the date of grant or, if applicable, satisfaction of vesting of
other conditions, the Administrator will credit such Participant’s Stock
Deferral Account with share credits equal to the number of shares of Stock
elected to be deferred, including fractional share credits.

 

4



--------------------------------------------------------------------------------

(b) The Participant is deemed to receive “dividends” on the shares of Stock
credited to the Participant’s Stock Deferral Account equal to the dividends paid
on the Company’s common stock and such other dividend rights related to Stock,
if any, whether vested or unvested, granted to the Participant as such rights
are approved by the Administrator (“Dividend Equivalents”). The notional dollar
amount of the Dividend Equivalents will be converted into additional share
credits of the Company’s common stock, including fractional share credits, and
credited to the Participant’s Stock Deferral Account by dividing (x) the
notional dollar amount of the Dividend Equivalents by (y) the average of the
highest and lowest sales price of the Company’s common stock for the three (3)
trading days immediately preceding the dividend payment date, unless the
Administrator determines that another procedure for determining conversion would
be more appropriate; provided, however, that during the time period that
installment distributions are being made from a Stock Deferral Account, the
notional dollar amount of Dividend Equivalents earned on the balance of the
Stock Deferral Account shall be paid together with the next distribution from
the account.

 

The Stock Deferral Account will be adjusted for any stock dividends, stock
splits or like events as determined by the Administrator.

 

9. Settlement of Stock Deferral Accounts.

 

(a) Issuance of shares of Stock in settlement of a Stock Deferral Account shall
be made as soon as practicable after the date or dates (including upon the
occurrence of specified events) and in the manner directed by the Participant in
his or her election relating to such Stock Deferral Account.

 

(b) Distributions in settlement of a Participant’s Stock Deferral Account shall
be made in shares of the Company’s common stock, except that the value of (i)
any fractional share and (ii) Dividend Equivalents earned during the time period
that installment distributions are being made from a Stock Deferral Account
shall, in each case, be paid in cash.

 

(c) Other provisions of the Plan notwithstanding, if, upon the written
application of a Participant, the Administrator determines that the Participant
has a financial emergency of such a substantial nature and beyond the
Participant’s control that payment of amounts previously deferred under the Plan
is warranted, the Administrator may direct the payment to the Participant of all
or a portion of the balance of a Stock Deferral Account and the time and manner
of such payment.

 

10. Statements.

 

Participants shall receive statements reflecting the amount credited to a
Participant’s Deferral Accounts and transactions therein not less frequently
than once each calendar year.

 

5



--------------------------------------------------------------------------------

11. Beneficiary.

 

In the case of the death of the Participant prior to the payment of all benefits
accrued in such Participant’s Deferral Accounts, the Beneficiary will receive
the remainder of the accrued benefits in the Deferral Accounts in a lump sum
payment or in such number of installments (not to exceed 15 years) as may be
directed by the Participant in his or her election relating to such Deferral
Accounts.

 

12. Amendment, Termination and Adjustments.

 

The Administrator may, with prospective or retroactive effect, amend, alter,
suspend, discontinue, or terminate the Plan at any time without the consent of
Participants, shareholders, or any other person; provided, however, that,
without the consent of a Participant, no such action shall materially and
adversely affect the rights of such Participant with respect to any rights to
payment of amounts credited to such Participant’s Deferral Account.
Notwithstanding the foregoing, the Administrator may, in its sole discretion,
terminate the Plan (in whole or in part) at any time and distribute to
Participants (in whole or in part) the amounts credited to their Deferral
Accounts. Notwithstanding anything to the contrary herein, the Administrator may
amend or terminate the Plan at any time to conform the Plan to or to comply with
any applicable law or regulation with which the Administrator deems it necessary
or desirable to comply.

 

13. General Provisions.

 

(a) Other than by will or the laws of descent and distribution, no right, title
or interest of any kind in the Plan shall be transferable or assignable by a
Participant or his or her Beneficiary or be subject to alienation, anticipation,
encumbrance, garnishment, attachment, levy, execution or other legal or
equitable process, nor subject to the debts, contracts, liabilities or
engagements, or torts of any Participant or his or her Beneficiary. Any attempt
to alienate, sell, transfer, assign, pledge, garnish, attach or take any other
action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void.

 

(b) Payments (in any form) to any Participant or Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims for the compensation deferred and relating to the Deferral Account
to which the payments relate against the Company or any subsidiary thereof, and
the Administrator may require such Participant or Beneficiary, as a condition to
such payments, to execute a receipt and release to such effect.

 

(c) The Plan is intended to constitute an “unfunded” plan for deferred
compensation and Participants shall rely solely on the unsecured promise of the
Company for payment hereunder. With respect to any payment not yet made to a
Participant under the Plan, nothing contained in the Plan shall give a
Participant any rights that are greater than those of a general unsecured
creditor of the Company.

 

6



--------------------------------------------------------------------------------

(d) A Participant in the Plan shall have no right to receive payment (in any
form) with respect to his or her Deferral Account until legal and contractual
obligations of the Company relating to establishment of the Plan and the making
of such payments shall have been complied in full.

 

(e) The Plan shall inure to the benefit of, and be binding upon, the parties
hereto and their successors and assigns.

 

(f) The validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the State of Kansas, without regard to provisions governing conflicts of
laws, except as such matters may be governed by applicable federal law.

 

(g) A Participant and his or her Beneficiary shall assume all risk in connection
with any decrease in value of the Deferral Account, if applicable, and neither
the Company nor the Administrator shall be liable or responsible therefor.

 

(h) The captions and numbers preceding the sections of the Plan are included
solely as a matter of convenience of reference and are not to be taken as
limiting or extending the meaning of any of the terms and provisions of the
Plan. Whenever appropriate, words used in the singular shall include the plural
or the plural may be read as the singular.

 

(i) In the event that any provisions of the Plan shall be declared illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of the Plan but shall be fully severable, and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.

 

(j) The establishment and maintenance of, or allocations and credits to, the
Deferral Account of any Participant shall not vest in any Participant any right,
title or interest in and to any Plan assets or benefits except at the time or
times and upon the terms and conditions and to the extent expressly set forth in
the Plan.

 

14. Effective Date; Termination.

 

The Plan, as amended and restated herein, shall be effective as of January 1,
2005, and shall terminate at such time as the Company has no remaining
obligations to Participants under the Plan.

 

7



--------------------------------------------------------------------------------

WESTAR ENERGY, INC.

NON-EMPLOYEE DIRECTOR

DEFERRED COMPENSATION AGREEMENT

 

THIS AGREEMENT, made as of                     , 200  , by and between Westar
Energy, Inc. (the “Company”), and the undersigned participant (“Participant”).

 

WITNESSETH in consideration of the premises, and the mutual promises and
agreements herein contained, the parties hereto agree as follows, intending to
be legally bound hereby:

 

1. Agreement Incorporates Plan. The terms of Westar Energy, Inc. Non-Employee
Director Deferred Compensation Plan (hereinafter referred to as “Plan”),
effective as of January 1, 2005, are hereby incorporated herein and made a part
hereof as if set out verbatim. The Plan and this Agreement set forth the terms
that govern and control Director’s participation in the Plan. Capitalized terms
not defined herein shall have the meaning given in the Plan.

 

2. Director’s Agreement to Participate. By execution of this Agreement, Director
hereby agrees to participate in the Plan pursuant to the terms hereof, elects to
defer compensation pursuant to Exhibit A, and designates his Beneficiary
pursuant to Exhibit B. Exhibit A, which is the Election Deferring Compensation
described in the Plan, is attached hereto and made a part hereof. Exhibit B,
which is Director’s Designation of Beneficiary, is attached hereto and made a
part hereof.

 

3. Successors and Assigns. Except as otherwise provided herein, this Agreement
shall inure to the benefit of and be binding upon Director, his heirs,
executors, and administrators and upon the Company, its successors and assigns,
including but not limited to any corporation which may acquire all or
substantially all of the Company’s assets and business or with or into which the
Company may be consolidated or merged.

 

4. Director’s Acknowledgements. Director acknowledges that he has read all parts
of the Plan and this Agreement, including Exhibits A and B annexed hereto and
made a part of this Agreement, and has sought and obtained satisfactory
answer(s) to any question(s) he had as to his rights, obligations, and potential
liabilities under this Agreement prior to affixing his signature and initials to
any part of this Agreement.

 

5. Governing Law. This Agreement shall be governed by the laws of the State of
Kansas.

 

6. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be an original, but such counterparts shall together constitute but
one instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

WESTAR ENERGY, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

DIRECTOR:

 

--------------------------------------------------------------------------------

(Signature)     Print Name:  

 

--------------------------------------------------------------------------------